IN THE COURT OF APPEALS OF IOWA

                                   No. 20-1499
                               Filed May 26, 2021


IN THE INTEREST OF C.B.,
Minor Child,

C.B., Minor Child,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Bremer County, Peter B. Newell,

District Associate Judge.



       C.B. appeals his adjudication for the delinquent act of aiding and abetting

the possession of stolen property AFFIRMED.



       Jamie L. Schroeder of The Sayer Law Group, P.C., Waterloo, for appellant

minor child.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.




       Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                         2


GREER, Judge.

      After a hearing on a delinquency petition, C.B. was adjudicated to have

committed the delinquent act of aiding and abetting the possession of stolen

property, which would constitute theft in the second degree, a class “D” felony, if

C.B. was an adult.1 See Iowa Code §§ 703.1.,2 714.1(4),3 714.2(2)4 (2020). On

appeal, C.B. claims the State failed to present sufficient evidence that he aided

and abetted in the possession of a stolen motor vehicle. C.B. contends the State

did not prove he was an active participant in the commission of the crime,

encouraged the other juveniles’ delinquent acts, or that he had knowledge of the

principal’s wrongdoing. C.B. asks his adjudication to be set aside.




1 A violation of state law that would constitute a public offense if committed by an
adult is a delinquent act when committed by a minor child. See Iowa Code
§ 232.2(12)(a), (b) (2020).
2 Iowa Code section 703.1 provides:

       All persons concerned in the commission of a public offense, whether
       they directly commit the act constituting the offense or aid and abet
       its commission, shall be charged, tried and punished as principals.
       The guilt of a person who aids and abets the commission of a crime
       must be determined upon the facts which show the part the person
       had in it, and does not depend upon the degree of another person’s
       guilt.
3 Iowa Code section 714.1(4) provides that a person commits a theft when the

person “[e]xercises control over stolen property, knowing such property to have
been stolen, or having reasonable cause to believe that such property has been
stolen, unless the person’s purpose is to promptly restore it to the owner or to
deliver it to an appropriate public officer. . . .”
4 Iowa Code section 714.2(2) defines theft in the second degree as:

       The theft of property exceeding one thousand five hundred dollars
       but not exceeding ten thousand dollars in value or theft of a motor
       vehicle as defined in chapter 321 not exceeding ten thousand dollars
       in value . . . . Theft in the second degree is a class “D” felony. . . .
                                        3


I. Facts.

       In early January 2020, Officer Matthew Root of the Denver, Iowa Police

Department was on patrol late in the evening. While parked at a gas station, he

observed a vehicle with Minnesota plates at the gas pumps. Because Officer Root

previously heard reports of a stolen vehicle with Minnesota plates in the area, he

ran the plates, which alerted him it was a stolen vehicle. As the vehicle drove

away, Officer Root followed. Suddenly, three young men abandoned the vehicle

and began to flee on foot. Officer Root believed the young men were trying to hide

or “evade” law enforcement. Upon receiving a call about the stolen vehicle and

the three young men who had not yet been apprehended, Deputies Timothy Gilroy

and Sean Hartman of the Bremer County Sheriff’s Department arrived in Denver

around midnight. The deputies searched the town for the young men and finally

spotted them walking on the street around 2:00 a.m.

       At trial, Deputy Gilroy confirmed the vehicle had been stolen in Minnesota,

where all three juveniles resided. The vehicle owner reported it stolen two weeks

earlier but had not seen who committed the theft. One of the apprehended youth

told the officers they had driven the vehicle as far south as Georgia until they

returned north. There were many personal effects in the car, which the owner

confirmed were not his. C.B. never spoke to the investigating officers and provided

no information about his knowledge of or involvement in the theft. The deputies

took C.B. and two other juveniles into custody.

II. Standard of review.

       “We review the sufficiency of the evidence for juvenile adjudications de

novo.” In re D.S., 856 N.W.2d 348, 351 (Iowa 2014). “While in reviewing such
                                          4


proceedings we give weight to the factual findings of the juvenile court—especially

regarding witness credibility—we are not bound by them.”           Id.   Delinquency

proceedings function as an alternative to criminal prosecution of a child, and the

objective is to ensure an outcome in the child’s best interests. In re J.K., 873

N.W.2d 289, 293 (Iowa Ct. App. 2015). “The child shall be presumed to be

innocent of the charges, and no finding that a child has engaged in delinquent

conduct may be made unless the state has proved beyond a reasonable doubt

that the child engaged in such behavior.” Iowa Code § 232.47(10).

III. Analysis.

       First, C.B. did not contest that the vehicle was stolen or that the vehicle was

in the possession of he and the two other juveniles. On appeal, he instead claims

he did not know the vehicle was stolen so he could not have been an active

participant in the crime nor could he have encouraged the other juveniles’

delinquent acts. C.B. correctly asserts that proximity to a crime alone is not enough

to prove aiding and abetting. See State v. Barnes, 305 N.W.2d 827, 828 (Iowa

1972). C.B. did not speak with any law enforcement officers. Even so, “[a]

defendant’s participation as an aiding an[d] abetting accomplice may be proved by

circumstantial evidence. Such evidence may be equal in value to, and sometimes

more reliable than, direct evidence.”         Id. (citation omitted).    “[F]actors in

combination with circumstantial evidence such as ‘presence, companionship, and

conduct before and after the offense is committed’ may be enough from which to

infer a defendant’s participation in the crime.” Wilker v. Wilker, 630 N.W.2d 590,

597 (Iowa 2001) (citation omitted) (emphasis added).
                                         5


       In its ruling, the juvenile court noted there was no direct evidence but the

circumstantial evidence pointed to a finding that C.B. knew the vehicle was stolen.

The court explained:

       The issue is the child’s knowledge. Knowledge can be imputed from
       circumstantial evidence.       Knowledge must be determined by
       circumstantial evidence in a case such as the one before the Court
       where the child charged with this offense has made no statements
       whatsoever either inculpatory or exculpatory. [C.B.] was in a stolen
       vehicle far from home at 2:00 in the morning with two other
       individuals who were also from the same location where the vehicle
       had been taken. In the middle of the night in January these three
       individuals left this vehicle and were walking around Denver, Iowa,
       and in at least one officer’s description were attempting to hide from
       law enforcement. This vehicle had been missing for approximately
       two weeks. The vehicle contained numerous personal items that did
       not belong to the owner consistent with the vehicle having been used
       for some time. The officers learned that the vehicle had been taken
       to Florida or Georgia. [C.B.] and the other occupants of the vehicle
       exited this vehicle in Denver, Iowa, on the early morning hours of
       January 2, 2020, and attempted to hide from officers. The Court
       believes that these circumstances are sufficient to establish [C.B.’s]
       knowledge that the vehicle he was in was a stolen vehicle.

We agree with the juvenile court’s analysis. Here, the vehicle was missing for

several weeks, and many personal effects of the juveniles were in the car. Further,

C.B. and the other juveniles hid and attempted to avoid the police. These factors

lend to an inference that C.B. was aware the vehicle was stolen. Thus, we agree

with the juvenile court that the evidence demonstrates C.B. knew he, and the other

juveniles, were in possession of a stolen vehicle. Accordingly, we affirm the

juvenile court’s adjudication.

       AFFIRMED.